Citation Nr: 0837150	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected irritable bowel syndrome (IBS) currently 
evaluated as 10 percent disabling effective May 10, 2004.

2.  Entitlement to an increased initial disability rating for 
service-connected hemorrhoids currently evaluated as 10 
percent disabling effective May 10, 2004.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claim for 
service connection for IBS and hemorrhoids, and which 
evaluated each disability as noncompensable.  The veteran 
disagreed and perfected an appeal. 

In August 2008, the Board remanded the claims to the RO for 
further evidentiary development.

In a September 2008 rating decision, the RO granted an 
increased disability rating of 10 percent for each disability 
on appeal, both effective May 10, 2004, the date the 
veteran's initial claim was received.


FINDINGS OF FACT

1.  The veteran's IBS is manifested by symptoms of nausea, 
without vomiting, occurring several times a week, episodic 
diarrhea occurring several times weekly, but less than daily, 
colicky and crampy pain described as mild in severity which 
occurs on a weekly basis and loss of stool control about 3-4 
times in the past.  

2.  The veteran's hemorrhoid condition is manifested by 
occasional bleeding from hemorrhoids; and mild fecal leakage 
without use of pads; treatment with over the counter 
medications; no large or thrombotic or reducible hemorrhoids; 
no excessive redundant tissue; no evidence of persistent 
bleeding or anemia; and, no evidence of external hemorrhoids 
or evidence of fissures



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected IBS are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2007).


2.  The criteria for an increased disability rating for 
service-connected hemorrhoids are not met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
IBS and hemorrhoid conditions are worse than recognized by 
VA, and he seeks a higher disability rating than the 
currently assigned 10 percent disability ratings.  The Board 
will first address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in an August 2008 decision, the Board 
remanded the veteran's claim for further evidentiary 
development.  Specifically, the Board ordered VBA to obtain 
VA outpatient records from November 8, 2006, and to provide a 
VA medical examination to determine the current status of the 
service-connected disabilities on appeal.  The Board directed 
that the veteran's VA claims folder be made available to the 
examiner.  

The record reflects that VA outpatient records from November 
2006 onward were obtained and associated with the veteran's 
VA claims folder.  Additionally, the veteran was examined by 
a VA physician in September 2008.  The examiner's report 
indicates that the veteran's VA claims folder was reviewed.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record reveals that VBA substantially complied 
with the Board's August 2008 remand Order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claim at issue arises from the veteran's disagreement 
with initial disability evaluation following the grant of 
service connection for IBS and hemorrhoids.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the veteran's claims for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated July 2006.  The veteran's 
claim was readjudicated subsequent to the July 2006 notice in 
a July and November 2007 statement of the case and 
supplemental statement of the case.  Thus, the veteran had a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  As noted above, the 
veteran was also provided medical examinations regarding his 
claims in September 2008.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, as is indicated in the Introduction, 
the veteran has been represented by an attorney throughout 
the appeals process who has elected on behalf of the veteran 
not to present evidence and testimony in support of the 
veteran's claims before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an increased initial disability rating for 
service-connected irritable bowel syndrome (IBS) currently 
evaluated as 10 percent disabling effective May 10, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Specific schedular criteria

The veteran's IBS is evaluated under Diagnostic Code 7319 
[Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.].  Diagnostic Code 7319 provides that moderate, frequent 
episodes of bowel disturbance with abdominal distress is 
assigned a 10 percent disability rating, and a 30 percent 
rating is assigned for severe diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319. 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).


Diagnostic Code 7319 is deemed to be the most appropriate 
diagnostic code because the most recent VA medical 
examination reported a diagnosis of "IBS" [irritable bowel 
syndrome].  The Board notes in passing that there is no 
diagnosis of disorders of the gall bladder or anus, and 
colitis, enterocolitis, or diverticulits have not been 
diagnosed.  Therefore, Diagnostic Codes 7323, 7326 and 7327 
are not appropriate.

Thus, the medical evidence of record supports a conclusion 
that Diagnostic Code 7319 is appropriate.  The Board notes 
that neither the veteran nor his representative has suggested 
that another diagnostic code is more appropriate.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7319.

Schedular rating

The September 2008 VA examiner reported symptoms of nausea, 
without vomiting, occurring "several times a week," 
eposidic diarrhea occurring several times weekly, but less 
than daily, and weekly colicky and crampy pain described as 
mild in severity.  The examiner further noted that the 
veteran reported losing stool control about 3-4 times in the 
past.  

As noted above, in order to obtain a higher disability 
rating, the evidence must show severe symptoms of diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871.  Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.  
Taking these common terms into consideration, the Board does 
not find that the veteran's symptoms reach the level of 
'severe' symptoms.

The veteran's own description is that he has nausea without 
vomiting, diarrhea and colicky crampy pain on a weekly basis, 
sometimes more often.  None of the symptoms were daily, none 
were described as severe, and there was no evidence that the 
veteran's abdominal distress was more or less constant.  
Without that evidence, the Board finds that the criteria of 
an increased disability rating in excess of the currently 
assigned 10 percent rating is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board has not found evidence that the veteran's condition 
was any worse or any better from the date the veteran's claim 
was received by VA.  Nor was there any evidence of record 
that the veteran's condition during the year prior to the 
effective date of service connection warranted a compensable 
disability rating.  For those reasons, the Board finds that 
staged ratings are not appropriate.

2.  Entitlement to an increased initial disability rating for 
service-connected hemorrhoids currently evaluated as 10 
percent disabling effective May 10, 2004.

The relevant law and regulations pertaining to increased 
ratings - in general and standard of review are stated above 
and will not be repeated here.

Specific schedular criteria

The veteran's service-connected hemorrhoid condition is 
evaluated under Diagnostic Code 7336 [Hemorrhoids, external 
or internal].  Diagnostic Code 7336 provides that symptoms of 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences is awarded a 10 
percent disability rating, and a 20 percent disability rating 
is awarded for evidence of hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  See 38 
C.F.R. § 4.114, Diagnostic Code 7336. 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7336 is deemed to be the most appropriate 
diagnostic code because the most recent VA medical 
examination reported a diagnosis of "hemorrhoids and skin 
tag."  The Board notes that neither the veteran nor his 
representative has suggested that another diagnostic code is 
more appropriate.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7336.

Schedular rating

The veteran contends his symptoms warrant an increased 
disability rating.  The September 2008 found no large or 
thrombotic or reducible hemorrhoids, no excessive redundant 
tissue, no evidence of persistent bleeding or anemia, nor any 
evidence of external hemorrhoids or evidence of fissures.  
The record revealed two previous hemorrhoidectomies in 2006 
and 2007, no rectal prolapse and no history of thrombosis.  
The veteran reported occasional bleeding from hemorrhoids and 
mild fecal leakage without use of pads, and treatment with 
over the counter medications.  The veteran told the examiner 
that the last rectal bleeding occurred about three months 
prior to the examination. 

As noted above, in order to warrant an increased disability 
rating, the evidence must show hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  In 
this case, the last reported bleeding was about three months 
before the examination, and there is no evidence of anemia or 
fissures.  Thus, the symptoms simply to not meet the criteria 
for a disability rating of 20 percent under Diagnostic Code 
7336.  For those reasons, the Board finds that an increased 
disability rating is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As above, the record evidence does not support a finding that 
the veteran's condition was worse at any point during the 
pendency of the claim, or during the year prior to the date 
of the claim.  For those reasons, the Board finds that staged 
ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
IBS and hemorrhoid disabilities.  


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected IBS is denied.

Entitlement to an increased disability rating in excess of 10 
percent for service-connected hemorrhoids is denied.



____________________________________________
FRANK. J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


